          Case 5:16-cr-00320-JLS Document 37 Filed 02/17/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                    :
                                            :
                     vs.                    :       CRIMINAL ACTION
                                            :       NO. 16-320-1
MATTHEW CIRILO                              :
                                            :

                                         ORDER


              AND NOW, this 16th day of February, 2021, upon consideration of

Defendant’s pro se motion to vacate, set aside or correct sentence pursuant to 28 U.S.C.

§ 2255 and the government’s response thereto, it is hereby ORDERED that the motion

[Doc. 31] is DENIED.

              Because Defendant has not made a substantial showing of the denial of a

constitutional tight, the Court will not issue a certificate of appealability.



                                                    BY THE COURT:



                                                    s/s JEFFREY L. SCHMEHL, J.
                                                    JEFFREY L. SCHMEHL, J.
